Citation Nr: 0427365	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, on a direct basis and secondary to status post 
Bankart repair, right shoulder.  

2.  Evaluation of status post Bankart repair, right shoulder, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
December 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Oakland, California, Regional Office (RO) which denied 
service connection for a left shoulder disorder and for 
scoliosis, and granted service connection for status post 
Bankart repair, right shoulder as well as a migraine 
disorder.  The veteran limited her appeal to the issues on 
the front page of this decision.  In September 2003, the 
veteran testified at a Travel Board hearing before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

At her personal hearing, the veteran and her representative 
maintained that there are records missing from the claims 
file.  Specifically, they indicated that the veteran has 
received treatment at the Martinez VA outpatient clinic from 
July 2002 to the present time.  They also noted that the 
records from Massachusetts General Hospital have been 
requested by both VA and the veteran with no response.  They 
requested that VA make another attempt to obtain those 
records.

In addition, they requested another VA examination.  The 
veteran indicated that her right shoulder was worse than was 
noted on the last February 2001 examination report.  She 
reported pain, decreased motion, dislocations, functional 
impairment, and muscle spasm.  In addition, the veteran 
indicated that she reported to the examiner on the last 
examination that she had left shoulder popping and grinding.  
She stated that the examiner told her than she had left 
shoulder disability due to her right shoulder disability.  
However, this was not noted on the examination report.  For 
that reason, they requested a medical opinion.  

In light of the Veterans Claims Assistance Act (VCAA), the 
missing records should be requested and, to the extent 
possible, obtained.  In addition, the veteran should be 
afforded a VA examination.

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, she must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting her 
position as to the issues on appeal, she must 
submit that evidence to the AOJ.  

2.  The veteran's medical records from the 
Martinez VA outpatient clinic from July 2002 
to the present time should be requested and 
obtained.  

3.  The veteran is informed that VA did not 
receive a response from Massachusetts General 
Hospital.  If she wants the records 
considered, she must submit them.  

4.  The veteran is informed that she must 
submit evidence of a relationship between her 
service-connected right shoulder disability 
and her claimed left shoulder disability.  

5.  The veteran should be afforded a VA 
examination.  The right shoulder should be 
evaluated.  The current nature, extent, and 
manifestations of that disability should be 
identified.  The examiner should report range 
of motion in degrees and identify any 
weakness, instability, or any other 
impairment.  

If upon completion pf the above action, the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


